 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS | OCT -9 2019
AMARILLO DIVISION

 

 

 

CLERK, US. DISTRICT COURT

 

 

 

UNITED STATES OF AMERICA § By

Plaintiff,
Vv. Criminal Action No. 2:19-CR-00077-Z-BR
DERRICK MARTINEZ (1)

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 24, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Derrick Martinez filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Derrick Martinez was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Derrick Martinez; and ADJUDGES Defendant
Derrick Martinez guilty of Count One in violation of 18 U.S.C. § 371. Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 9, 2019.

 

MATHEW J. KACSMARYK
UNIZED STATES DISTRICT JUDGE

 

 
